DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (WO 2017/213754).
As to claim 1, Hu et al.’s figure 1 shows a flip-flop comprising: circuitry (i12 and i9) configured to receive a scan input signal (sd) and a first scan enable signal (ssb) and generate a delayed scan input signal; a master latch (101, i2-i4 and i10) configured to receive a data signal (d) and the delayed scan input signal; and a slave latch (i5-i7) coupled to the master latch, the master latch selectively providing one of the data signal or the delayed scan input signal to the slave latch based on a second scan enable signal (generated by i11) received by the master latch, wherein the first scan enable signal is an inverted version of the second scan enable signal.
As to claim 5, Hu et al.’s figure 1 shows that the master latch and the slave latch form a single bit flip-flop.
As to claim 6, Hu et al.’s figure 4 shows that the master latch and the slave latch form a multi-bit flop, and the circuitry is coupled to a first bit of the multi-bit flip-flop.

As to claim 21, figure 1 shows that the master latch is further configured to receive the first scan enable signal (at the input of i11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/213754) in view of Lai et al. (US 20180152175).
As to claim 3, Hu et al.’s figure fails to show the detail of the delay circuit i12.  However, one skilled in the art would have realized that any combination of logic circuits can be used to form Hu et al.’s delay circuit.  Lai et al.’s figure 3 shows a delay circuit (302) that comprises four inverters connected in series.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lai et al.’s delay circuit for Hu et al.’s delay circuit for the purpose of achieving the desired delayed scan signal.  
Therefore, the modified Hu et al.’s figure shows that the circuitry comprises a first buffer having a first inverter and a second inverter coupled in series to a second buffer having a third inverter and a fourth inverter; and the delayed scan input signal is output from an output of the inverter. 
Claims 9, 16 and 18 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Allowable Subject Matter
Claims 2, 4, 8, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842